 1                                  UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
                                                             Case No.: 2:17-cv-02390-JAD-PAL
 4 Warrick R. Roundtree, et al.,
 5                     Plaintiffs
                                                                Order Adopting Report and
 6 v.                                                               Recommendation
 7 Ultimate Vacation Experience,                                      [ECF Nos. 9, 10]
 8                     Defendant
 9
10            Magistrate Judge Leen recommends that I dismiss this action without prejudice for lack
                                 1
11 of federal-court jurisdiction. The pro se plaintiffs responded to that report and recommendation
                                                                        2
12 with a series of inquiries, which have been docketed as an objection. Unfortunately, the
13 questions they ask seek legal advice, which this court does not provide. The plaintiffs should
14 consult the court’s website (www.nvd.uscourts.gov) for helpful forms for pro se plaintiffs, or
15 contact the State Bar of Nevada for additional information about resources that may be available.
16            Having reviewed Magistrate Judge Leen’s report and recommendation de novo, I find it

17 well reasoned and accurate. Accordingly, IT IS HEREBY ORDERED that the Magistrate
18 Judge’s Report and Recommendation [ECF No. 9] is ADOPTED in its entirety, and the
19 objections [ECF No. 10] are OVERRULED;
20            IT IS FURTHER ORDERED that this action is DISMISSED without prejudice for lack

21
22
23
24
25
     1
26       ECF No. 9.
     2
27       ECF No. 10.

28
                                                     1
 1 of jurisdiction. The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE
 2 THIS CASE.
 3        Dated: February 5, 2019
 4
                                                             ____
                                                                _ ____ _______
                                                                            _ _____ ______
                                                      _________________________________
 5                                                           stric
                                                                icct Judge
                                                      U.S. District  Judg
                                                                       d e Jennifer
                                                                            Jennif
                                                                                iffer A.
                                                                                      A. Dorsey
                                                                                         D
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
